ON MOTION TO DISMISS
GLICKSTEIN, Judge.
We dismiss this appeal of the trial court’s order granting a motion for rehearing because it is an interlocutory appeal of which this court lacks jurisdiction. The First District Court of Appeal dismissed a similar appeal on the same ground in Ford Motor Company v. Averill, 355 So.2d 220 (Fla. 1st DCA 1978). We are aware of no change in the law since the Averill decision that would affect the outcome.
Appellant contends that an order granting a motion for rehearing either is a final order and thus immediately appealable, or is the equivalent of an order for a new trial, governed by section 59.04, Florida Statutes (1983), and post-Averill revisions of Rules 9.130(a)(4) and 9.140(c)(1)(C), Florida Rules of Appellate Procedure, as explicated by In re Emergency Amendments to Rules of Appellate Procedure, 381 So.2d 1370 (Fla.1980). We are not persuaded. Grant of a motion for rehearing is clearly not a final order, nor is it within the contemplation of the above authorities cited by appellant. Because it also falls outside the rubrics of Rule 9.130(a)(3), Florida Rules of Appellate Procedure, which specifies imme*412diately appealable non-final orders, we cannot hear this appeal at this time.
DOWNEY and LETTS, JJ., concur.